Citation Nr: 0110009	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  00-08 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service in the Air Force from 
September 1954 to June 1958.  This case comes to the Board of 
Veterans' Appeals (Board) from an April 1999 RO rating 
decision which denied service connection for diabetes 
mellitus.  


FINDINGS OF FACT

The veteran's current diabetes mellitus was not present 
during service or for many years thereafter, and it was not 
caused by any incident of service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active military service in the Air Force from 
September 1954 to June 1958.  His service medical records 
appear to be intact.  At a July 1954 medical examination 
performed for enlistment purposes, his endocrine system was 
listed as normal.  On medical examination performed for 
separation purposes in June 1958, the veteran's endocrine 
system was again listed as normal, and urinalysis was 
negative for sugar.  Service medical records are negative for 
diabetes mellitus. 

In January 1959, the veteran filed a claim for service 
connection for hay fever, chest colds, and myositis.  He did 
not reference any complaints, findings, or diagnosis of 
diabetes.  

In February 1959, the veteran underwent a VA examination.  
The examination report does not reference any complaints, 
findings, or diagnosis of diabetes.  

In March 1959, the veteran filed a claim for service 
connection for headaches and a nervous condition.  He did not 
reference any complaints, findings, or diagnosis of diabetes.

In April 1959, March 1964, and April 1966, the veteran 
underwent VA examinations.  The examination reports do not 
reference any complaints, findings, or diagnosis of diabetes.  

Private medical records reflect that the veteran was 
hospitalized in February 1988 due to chest pains.  Upon 
admission, the veteran was noted to have a 15 year history of 
diabetes mellitus, and he reported that he had been placed on 
insulin 9 years before.  At the time of discharge four days 
later, the veteran was diagnosed as having, in part, insulin-
requiring diabetes mellitus.  

Various medical records from the 1990s note the veteran had 
diabetes and other ailments.

In a December 1998 letter, the veteran asserted that he had a 
diabetic condition which possibly originated while in the 
military.  He stated that his discharge physical had 
reflected a sugar reading of 140 m.g., and that his condition 
had worsened over the years. 

The veteran attached a handwritten letter (dated in August 
1998) from [redacted], who said that in 1958 he was a 
medical lab specialist and had performed a blood glucose 
laboratory procedure on the veteran.  Mr. [redacted] said that the 
result was 140 m.g., which was above the normal limit.  Mr. 
[redacted] further asserted that this result was included in the 
veteran's medical records which may have been destroyed in a 
fire at the National Personnel Records Center a few years 
back.  

In February 1999, the veteran underwent a VA examination.  He 
told the examiner that a separation physical performed 
possibly around 1958 showed a mildly elevated blood sugar.  
The veteran said he had not been diabetic and had had no 
diabetic symptoms during his time in the military.  He said 
that a few years after discharge he had a blood sugar of 180 
m.g., and he was put on insulin sometime in the mid 1960s 
after being diagnosed as having diabetes.  Problems with 
diabetes in the 1990s were also described.  The VA examiner 
conducted a diagnostic test which revealed a blood sugar of 
115 m.g., and the veteran was diagnosed as having diabetes.  

The examiner noted that there was no independent 
substantiation of the veteran's claim that he had a blood 
sugar reading of 140 m.g. in service.  The examiner also 
stated that he did not think that a single reading of 140 
blood sugar constituted diabetes.  The examiner further noted 
that the veteran's actual diagnosis of diabetes came many 
years later, as did his actual treatment.  The examiner 
stated that the veteran's military service per se would not 
have changed his internal blood sugar and that he would have 
come upon his diabetes in short order regardless of having 
had any military service.  

By an April 1999 rating decision, the RO denied, on the 
merits, service connection for diabetes mellitus.  

In an April 1999 notice of disagreement, the veteran 
indicated that there were medical records possibly available 
from a private health care provider which would reflect 
treatment for diabetes mellitus between 1965 and 1988. 

In October 1999, the RO requested the records referenced by 
the veteran, but later that month, the private health care 
provider indicated that there were no such records available.  
In November 1999, a letter from a physician associated with 
this private health care provider was associated with the 
claims file.  In this letter, the physician noted that the 
veteran had Type I diabetes mellitus, was seen approximately 
every three to four months, and used insulin 3 times a day.  
The physician also noted that the veteran had been under 
treatment since February 1988.

By a January 2000 rating decision, the RO continued to deny, 
on the merits, service connection for diabetes mellitus.  

In an April 2000 substantive appeal, the veteran asserted 
that he had tried to contact the physician who performed his 
separation physical, but that he had passed away.  The 
veteran said that this physician told him that he had a 
diabetic problem and advised him to seek treatment for it 
after discharge.  The veteran asserted that his medical 
records were potentially in storage at Williams Air Force 
Base in Arizona, and that he was in the process of requesting 
these records.   

II.  Analysis

The file shows that the RO has properly developed the 
evidence, and there is no further VA duty to assist the 
veteran with his claim for service connection for diabetes 
mellitus.  Veterans Claims Assistance Act of 2000, Pub.L. No. 
106-475, 114 Stat. 2096 (2000).   In this regard, it is noted 
that thorough efforts have been made to obtain all pertinent 
service and post-service medical records (including private 
medical records), and a VA examination with medical opinion 
has been provided.  

The veteran claims his diabetes mellitus is attributable to 
his military service.  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service incurrence will be presumed for certain 
chronic diseases, including diabetes mellitus, if manifest to 
a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309. 

The service medical records from the veteran's 1954-1958 
period of active duty appear to be complete and intact (there 
is no indication that any of his records were destroyed in 
the 1973 fire at the National Personnel Records Center).  His 
service medical records, including the 1958 separation 
examination, are negative for diabetes mellitus.  Although 
the veteran and Mr. [redacted] asserted in 1998 that a blood test 
conducted close to the time of his discharge in 1958 revealed 
the veteran had an elevated blood sugar of 140, the service 
medical records do not confirm this.  Given the limited power 
of human memory and the absence of the alleged service 
laboratory report, it seems highly unlikely that either the 
veteran or Mr. [redacted] could accurately recollect an exact 
numerical laboratory result from three decades earlier.  
Moreover, VA claims by the veteran, and a number of medical 
records, dated for many years after service make no reference 
to a history or existence of diabetes.  The Board finds there 
is no credible evidence of diabetes during service.

There is also no evidence of diabetes mellitus within the 
year after service, as required for a presumption of service 
connection.  In fact, there is no evidence of diabetes 
mellitus for at least a decade after service.  A private 
medical record dated in February 1988 indicates that the 
veteran had had a 15 year history of diabetes mellitus.  This 
was medical history reported by the veteran, but even if 
confirmed, this would still date the first diagnosis of the 
veteran's condition at 1973 (more than 15 years after 
discharge).  

The February 1999 VA examination and opinion are consistent 
with the historical medical evidence.  The VA physician 
specifically noted that there was no documentation in the 
service records to support any elevated blood sugar reading; 
that even if there had been a confirmed elevated blood sugar 
reading of 140 in service, this would not itself have 
constituted diabetes; and that the actual diagnosis of 
diabetes mellitus did not come until many years after 
discharge. 

The veteran himself has repeatedly argued that his current 
diabetes mellitus was first manifest in active duty.  
However, as a layman, the veteran has no competence to give a 
medical opinion on diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

In sum, the weight of the evidence demonstrates that the 
veteran's current diabetes mellitus began years after his 
active duty and was not caused by any incident of service; 
the condition was neither incurred in nor aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection for diabetes mellitus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus is denied.




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

